NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            19-MAY-2022
                                            07:47 AM
                                            Dkt. 71 ODMR


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            CHRISTOPHER SALEM, Requestor-Appellant, v.
          THE COUNTY OF MAUI; THE COUNTY OF MAUI, by and
      through WILLIAM SPENCE, as DIRECTOR OF PLANNING, and
       BRIAN BILBERRY, DEPUTY CORPORATION COUNSEL WITH THE
     DEPARTMENT OF CORPORATION COUNSEL, Defendants-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                      (CIVIL NO. 17-1-0208)


             ORDER DENYING MOTION FOR RECONSIDERATION
       (By: Ginoza, C.J., and Wadsworth and Nakasone, JJ.)

          Upon consideration of the May 10, 2022 Motion for
Reconsideration filed by self-represented Requestor-Appellant
Christopher Salem (Appellant), the papers in support, and the
record, and the May 11, 2022 "Letter to the Honorable Court"
filed by Appellant, which we construe as a motion for leave to
file the Motion for Reconsideration one day late (Motion for
Leave), and the papers in support, it appears that:
           (1) Appellant requests reconsideration of this court's
Summary Disposition Order, filed on April 29, 2022;
           (2) Appellant did not file the Motion for
Reconsideration on or before May 9, 2022, i.e., within ten days
after the filing of the Summary Disposition Order, as required by
Hawai#i Rules of Appellate Procedure (HRAP) Rule 40;
           (3) Appellant requests that we accept the late-filed
Motion for Reconsideration due to electronic "filing challenges"
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

that Appellant encountered on the evening of May 9, 2022, and in
light of his self-represented status; and
          (4) This court did not overlook or misapprehend any
point of law or fact when it issued its April 29, 2022 Summary
Disposition Order. See HRAP Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the Motion for
Leave is granted.
          IT IS FURTHER ORDERED that the Motion for
Reconsideration is denied.

          DATED:   Honolulu, Hawai#i, May 19, 2022.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge


                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2